Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s amendment filed on 11/24/2021
Claims  1-25 have been submitted for examination
Claims 1-25 have been rejected
Response to Arguments
1.	Applicant's arguments filed on 11/24/2021 have been fully considered but they are not persuasive. 
“ the transmit signal and the LDPC matrix is used by a receiver to obtain a representation of the input sequence.” Cited in the independent claims 1 and 13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because without significantly more. Sending, receiving, transmitting are all generic features that is not significant to integrate the mathematical formula into a practical application.
The claim(s) rejection under 35 USC 101 is/are maintained..
2.	The Applicant’s argument in pages 11/12 has cited some features to overcome the 35 USC 101 rejection, however those feature (puncturing) has not been incorporated in the claim(s) for example ;“lengths of to-be-encoded information bit sequences vary from tens to hundreds of bits. When the code rate is relatively high, an encoded bit sequence usually needs to be punctured, and this affects performance of the LDPC code. The goal of the present invention is to permute the code to ensure high performance of the LDPC code at a high code rate when punctured. Figure 8 discloses a performance comparison before and after permutation for a particular code rate of .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	The claimed invention is directed to mathematical algorithm without significantly more. The claim 1 recites:
“ obtaining an output bit sequence based on a bit sequence V, wherein the bit sequence V is obtained by permuting at least two groups of bits corresponding to at least two parity check columns in the bit sequence D, the at least two parity check columns are at least two of column (n-m) to column (n-1) of the base matrix, group j of Z consecutive bits in the bit sequence V is group P(j) of Z consecutive bits in the bit sequence D, j is an integer, and 0 <j < n.” 
This judicial exception (permutation algorithm ) is not integrated into a practical application because the “ An information processing method, comprising: encoding an input sequence by using a low-density parity-check (LDPC) matrix, to obtain a bit sequence D, wherein a base matrix of the LDPC matrix is represented as a matrix of m rows and n columns, each column corresponds to a group of Z consecutive bits in the bit sequence D, and n and Z are both integers greater than 0;  “ is generic LDPC matrix representation . Therefore, The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim1 citation is a mathematical algorithm. 
“wherein the transmit signal and the LDPC matrix is used by a receiver to obtain a representation of the input sequence.” transmitting is  generic features that is not significant to integrate the mathematical formula into a practical application.
4.	Similarly, The dependent claims 2-12 are rejected under 35 USC 101 because the claims recite detail permutation equations and tables without significantly more.	
5.	Similarly, The claims 13-25 are rejected under 35 USC 101 because the claims recite detail permutation equations and tables without significantly more as per claims 1-12.	
Double Patenting
6.	The Examiner maintains the ODP rejection per the OC mailed on 8/27/2021.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR W RIZK/Primary Examiner, Art Unit 2112